745 N.W.2d 100 (2008)
Marcia DOWNS, f/k/a Marcia Douglas, Personal Representative of the Estate of Natasha Douglas, Deceased, Plaintiff-Appellant,
v.
Marilyn KEEBLER, f/k/a Marilyn S. Morris, Debbie Pluim, f/k/a Debra Pluim, Jeffrey W. Wilder, Daniel J. Verburg, Daniel Verburg, M.D., P.C., d/b/a Bay View Obstetrics & Gynecology, and Northern Michigan Hospitals, Inc., d/b/a Northern Michigan Hospital, Defendants-Appellees, Defendant.
Docket No. 132893. COA No. 253611.
Supreme Court of Michigan.
March 7, 2008.
By order of April 4, 2007, the application for leave to appeal the November 28, 2006 judgment of the Court of Appeals was held in abeyance for Mullins v. St. Joseph Mercy Hospital, (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, 480 Mich. 948, 741 N.W.2d 300 (2007), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.